But the Court
(nem. con.) instructed the jury that a public gaming-house is a common nuisance. The verdict having been rendered against the defendants upon the first count only, and the indictment being joint, it became a question whether the judgment should be joint or several; and the following authorities were cited: Jones v. The Commonwealth, 1 Call, 555 ; Godfrey's case, 11 Co. 42; 2 Hawk. B. 2, c. 48, § 10, 17, 18, p. 633 ; Esp. N. P. 420; 2 Hawk. c. 25, § 89, p. 342.
The Court imposed the fines severally: namely, on J. F. Isme-nard, $133§, on John Ismenard, $50, on Robert Smith, $25; and required each of them to give security in five hundred dollars for his good behavior for one year.